EXAMINER’S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jacob Rohwer (Reg. No. 61229) on 03/21/2022.

The application has been amended as follows: 

1. (Amended) A method, comprising:
receiving input signals at a computing device;
parsing the input signals to identify a phrase indicating a task;
selecting a plurality of applications that are suitable for performing the task;
determining a confidence score for each of the plurality of applications based on one or more keywords in the phrase and one or more factors, wherein the one or more factors include a time of day the input signals are received or a day of a week the input signals are received;
adjusting the confidence score for an individual application using historical user activity data defining at least one previous user selection of the individual application;
generating a ranked list of the plurality of applications based on the confidence scores determined for the plurality of applications;
displaying the ranked list of the plurality of applications on a display screen in communication with the computing device;
receiving a first user selection of a selected application from the ranked list of the plurality of applications;
in response to the first user selection of the selected application, updating a task list to include a task item that includes a description of the task and an indication of the selected application, wherein the task item includes a graphical user interface element configured to, upon selection, activate functionality of the selected application that is capable of completing the task; 
automatically generating task data using the input signal and at least one of the historical user activity data or contextual data, wherein the task data comprises a script that defines a list of actions 
storing the task data in association with the task item;
in association with user access to the task list, receiving a second user selection of the graphical user interface element included in the task item;
in response to the second user selection of the graphical user interface element included in the task item:
retrieving parameter data associated with in the list of actions defined by the script and populating one or more data fields of the selected application using the parameter data; and 
activating the functionality of the selected application to complete the list of actions defined by the script based on the one or more data fields populated using the parameter data.

2.	(Canceled)

3.	(Previously Presented) The method of claim 1, further comprising:
retrieving supplemental data from a resource based on the parameter data; and
populating the one or more data fields of the selected application using the supplemental data.

4.	(Previously Presented) The method of claim 1, further comprising:
receiving updates to the input signals indicating an update to the phrase;
determining an updated confidence score for each of the plurality of applications based on the update to the phrase; and
displaying an update to the ranked list of the plurality of applications that is based on the updated confidence scores.

5.	(Previously Presented) The method of claim 1, wherein the confidence score is adjusted by a machine learning algorithm processing the historical user activity data.

6.	(Previously Presented) The method of claim 5, further comprising, storing the historical user activity data for the purposes of processing and generating additional historical user activity data by a machine learning engine. 

7.	(Canceled) 

8.	(Amended) A system comprising:
one or more processing units; and
a computer-readable medium having encoded thereon computer-executable instructions to cause the one or more processing units to
receive input signals at the system;
parse the input signals to identify a phrase indicating a task;
select a plurality of applications that are suitable for performing the task;
determine a confidence score for each of the plurality of applications based on one or more keywords in the phrase and one or more factors, wherein the one or more factors include a time of day the input signals are received or a day of a week the input signals are received; 
adjust the confidence score for an individual application using historical user activity data defining at least one previous user selection of the individual application;
generate a ranked list of the plurality of applications based on the confidence scores determined for the plurality of applications;
display the ranked list of the plurality of applications on a display screen in communication with the system; 
receive a first user selection of a selected application from the ranked list of the plurality of applications; 
in response to the first user selection of the selected application, update a task list to include a task item that includes a description of the task and an indication of the selected application, wherein the task item includes a graphical user interface element configured to, upon selection, activate functionality of the selected application that is capable of completing the task;
automatically generate task data using the input signal and at least one of the historical user activity data or contextual data, wherein the task data comprises a script that defines a list of actions 
store the task data in association with the task item;
in association with user access to the task list, receive a second user selection of the graphical user interface element included in the task item; 
in response to the second user selection of the graphical user interface element included in the task item: [[;]]
retrieve parameter data associated with [[the]] at least one action in the list of actions defined by the script and populate one or more data fields of the selected application using the parameter data; and
activate the functionality of the selected application to complete the list of actions defined by the script based on the one or more data fields populated using the parameter data.

9.	(Canceled)

10.	(Previously Presented) The system of claim 8, where the computer-executable instructions further cause the one or more processing units to 
retrieve supplemental data from a resource based on the parameter data; and
populate the one or more data fields of the selected application using the supplemental data.

11.	(Previously Presented) The system of claim 8, wherein the computer-executable instructions further cause the one or more processing units to 
receive updates to the input signals indicating an update to the phrase;
determine an updated confidence score for each of the plurality of applications based on the update to the phrase; and
display an update to the ranked list that is based on the updated confidence scores.

12.	(Previously Presented) The system of claim 8, wherein the confidence score is adjusted by a machine learning algorithm processing the historical user activity data.

13.	(Previously Presented) The system of claim 12, where the computer-executable instructions further cause the one or more processing units to store the historical user activity data for processing and generating additional historical user activity data by a machine learning engine.

14.	(Canceled) 

15. 	(Amended) A computer-readable storage medium having encoded thereon computer-executable instructions that cause one or more processing units of a computing device to:
parse input signals to identify a phrase indicating a task;
select a plurality of applications that are suitable for performing the task;
determine a confidence score for each of the plurality of applications based on one or more keywords in the phrase and one or more factors, wherein the one or more factors include a time of day the input signals are received or a day of a week the input signals are received;
adjust the confidence score for an individual application using historical user activity data defining at least one previous user selection of the individual application;
generate a ranked list of the plurality of applications based on the confidence scores determined for the plurality of applications;
display the ranked list of the plurality of applications on a display screen in communication with the computing device;
receive a first user selection of a selected application from the ranked list of the plurality of applications; 
in response to the first user selection of the selected application, update a task list to include a task item that includes a description of the task and an indication of the selected application, wherein the task item includes a graphical user interface element configured to, upon selection, activate functionality of the selected application that is capable of completing the task; 
automatically generate task data using the input signal and at least one of the historical user activity data or contextual data, wherein the task data comprises a script that defines a list of actions 
store the task data in association with the task item;
in association with user access to the task list, receive a second user selection of the graphical user interface element included in the task item;
in response to the second user selection of the graphical user interface element included in the task item:
retrieve parameter data associated with [[the]] at least one action in the list of actions defined by the script and populate one or more data fields of the selected application using the parameter data; and
activate the functionality of the selected application to complete the list of actions defined by the script based on the one or more data fields populated using the parameter data.

16.	(Canceled)

17.	(Previously Presented) The computer-readable storage medium of claim 15, where the computer-executable instructions further cause the one or more processing units to 
retrieve supplemental data from a resource based on the parameter data; and
populate the one or more data fields of the selected application using the supplemental data.

18.	(Previously Presented) The computer-readable storage medium of claim 15, wherein the computer-executable instructions further cause the one or more processing units to 
receive updates to the input signals indicating an update to the phrase;
determine an updated confidence score for each of the plurality of applications based on the update to the phrase; and
display an update to the ranked list that is based on the updated confidence scores.

19.	(Canceled) 

20.	(Previously Presented) The computer-readable storage medium of claim 15, where the computer-executable instructions further cause the one or more processing units to store the historical user activity data for processing and generating additional historical user activity data by a machine learning engine.

21. 	(Previously Presented) The method of claim 1, wherein the one or more data fields comprise at least one of a contact name, a phone number, an email address, or address information. 

22. 	(Previously Presented) The system of claim 8, wherein the one or more data fields comprise at least one of a contact name, a phone number, an email address, or address information. 

23. 	(Previously Presented) The computer-readable storage medium of claim 15, wherein the one or more data fields comprise at least one of a contact name, a phone number, an email address, or address information. 

24. 	(Previously Presented) The method of claim 1, wherein the confidence score is increased in response to a number of selections of the individual application satisfying a threshold number of selections defined by the historical user activity data.  


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL RODRIGUEZ whose telephone number is (571)272-3633. The examiner can normally be reached Monday-Friday 5:30 am - 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William L Bashore can be reached on 5712724088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL RODRIGUEZ/           Primary Examiner, Art Unit 2175